DETAILED ACTION
This is an allowance of all claims filed on 02/07/2022. Claims 1, 4, 17, 20, 24 and 27 have been amended. Claims 7, 21 and 28 are cancelled. Claims 1-6, 8-20 and 22-30 are allowed.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites the following allowable limitation: “transferring the first page of data and any pages of data selected for prefetching from a memory system connected to the accelerator into the primary storage unit, each level of sub-array has an amount of sub-arrays equal to 2x, and x is the number of dimensions of the array.” 
Closest prior art on record Jain [US 2015/0278099] appears to teach a method for fetching data for accelerator, determining attempt to access data that is not on primary storage of the accelerator, in response to detecting the attempt to access the first page of data, transferring the first page of data and any page of data selected for prefetching from memory system of the accelerator.
Wen Mei [CN 104915322] appears to teach the first page of data corresponds to part of an array with a number of dimension, dividing the array into sub-array and selecting pages for prefetching.
Poremba et al. [US 2014/02229682] appears to teach if the 2nd level sub-array meets a page access volume condition.
However, the prior arts on record do not appear to teach or fairly suggest each level of sub-array has an amount of sub-arrays equal to 2x, wherein x is the number of dimensions of the array. Based on this rationale, Claim 1 and its dependent claims 2-6 and 8-16 are allowed.

Claim 24 recites the same allowable subject matter as Claim 1. Therefore, under the same rationale of allowance of Claim 1, Claim 24 and its dependent claims 25-27 and 29-30 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD K KHAN whose telephone number is (571)270-0606. The examiner can normally be reached Monday-Friday (8am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/MASUD K KHAN/            Primary Examiner, Art Unit 2132